Citation Nr: 0733598	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  03-24 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Basic eligibility for entitlement to non-service connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 26, 1966 to March 
3, 1967, which according to current records, included 159 
days of lost time due to the veteran's imprisonment in a 
civilian facility.

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts in which the RO denied the benefit 
sought on appeal.  The veteran appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
In November 2003, a hearing was held before the undersigned 
Veterans Law Judge.  Thereafter, in February 2005, the 
veteran's case was remanded for further development.  The 
development requested has been completed; and the case has 
been returned to the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran in this case did not have 90 days consecutive 
active duty military service that began or ended in a period 
of war.


CONCLUSION OF LAW

The requirements of basic eligibility for VA non-service 
connected pension benefits, based upon qualifying wartime 
military service by the veteran, have not been met. 38 
U.S.C.A. §§ 101(11), 107(b), 1521 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1(e, f), 3.2, 3.3 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Law and Analysis

The veteran contends that he is entitled to non-service 
connected disability pension benefits.  However, his current 
service personnel records reflect that he served on active 
duty from July 26, 1966 to March 3, 1967 with 159 days of 
time lost (time that was deducted from the veteran's total 
service) due to his imprisonment in a civilian facility 
during that period. See Department of Defense Form 214, 
Certificate of Release or Discharge from Active Duty.  Thus, 
these personnel records indicate that the veteran only served 
61 days on active duty.  The veteran disputes the information 
contained in his personnel records. See November 2003 BVA 
hearing transcript.  He contends that he did not lose any 
time from his military service as a result of his civilian 
imprisonment since he was credited for this lost time when he 
received an upgraded service discharge in January 1979.  
Therefore, he argues that he had active service of over 90 
days during a period of war and therefore qualifies for non-
service connected pension benefits. Id.   

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to non-service connected disabilities which are not the 
result of the veteran's willful misconduct.  In addition, 38 
C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war. 38 U.S.C.A. § 1521(j)(West 2002); 38 C.F.R. § 
3.3(a)(3)(2007).


The period of war for the Vietnam Era is the period beginning 
on February 28, 1961 and ending on May 7, 1975, inclusive, in 
the case of a veteran who served in the Republic of Vietnam 
during that period; and the period beginning on August 5, 
1964 and ending on May 7, 1975, inclusive, in all other 
cases. 38 C.F.R. § 3.2(f).

In this case, the evidence clearly indicates that the veteran 
served during the period of war for the Vietnam era.  
Specifically, his Department of Defense Form 214, Certificate 
of Release or Discharge from Active Duty, indicates that he 
was enlisted for active duty in July 1966 and released from 
active duty in March 1967. See DD Form 214.  However, the 
veteran's service personnel records also reveal that he was 
recommended for separation from service under army regulation 
635-206 as early as November 1966 after being tried and 
convicted for armed robbery in a civilian court. See service 
personnel action dated in November 1966.  As a result of this 
recommendation, the veteran was discharged from service with 
a character of separation as undesirable. February 1967 
service personnel records.  However, the veteran subsequently 
requested that the Army Review Board upgrade his discharge to 
honorable in light of extenuating circumstances.  In January 
1979, his request was granted and his discharge was upgraded. 
See January 1979 letter from the Office of the Adjutant 
General and the Adjutant General Center.  The documents 
associated with the upgraded discharge appear to reflect that 
the veteran was found to have 7 months of service with no 
time lost. Id.   

In light of the conflicting documents referenced above and 
the veteran's November 2003 testimony in which he essentially 
argued that his January 1979 upgraded discharge also resulted 
in his creditable service being adjusted by 159 days 
(November 2003 BVA hearing transcript, pgs. 2, 5), the Board 
remanded the veteran's claim with instructions that the RO 
contact the appropriate agency to verify the veteran's exact 
dates of service, to include whether any adjustment in 
creditable service was made due to the upgrade in character 
of discharge in 1979. February 2005 BVA decision.  The RO was 
also asked to determine whether the veteran was issued a DD 
Form 215 reflecting any adjustment in creditable service and 
to obtain a copy of this document if it was issued. Id.  

In September 2005, the RO contacted the National Personnel 
Records Center (NPRC) and requested the sought-after 
information.  That same month, NPRC researched the issue and 
informed the RO that the veteran had been honorably 
discharged after serving from July 26, 1966 to March 3, 1967. 
See response to request for information.  NPRC notified the 
RO that a new DD Form 214 had been mailed to the veteran 
reflecting the upgraded discharge information, but no DD Form 
215 had been issued. Id.   

Thus, it appears that the DD Form 214 of record in this case 
is the correct, updated  document detailing the veteran's 
time of creditable service.  While this document does 
indicate that the veteran served during the Vietnam era from 
July 1966 to March 1967 and that the veteran's discharge was 
ultimately found to be honorable, it also indicates that the 
veteran continued to lose 159 days of creditable service time 
due to his civilian imprisonment.  In short, the veteran's 
verified active service does not amount to the necessary 
amount of time needed in order for him to qualify for non-
service connected pension benefits.  Thus, the Board finds 
that the veteran does not meet the basic eligibility 
requirements for non-service connected pension benefits and 
the appeal must be denied. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the U.S. 
Court of Appeals for Veterans Claims (the "Court") held 
that where the law, and not the evidence, is dispositive of a 
claim, such claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  In 
this case, the veteran lacks legal entitlement to non-service 
connected disability pension benefits due to nonqualifying 
service.

B.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 ("VCAA"), in 
part, describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The 
VCAA applies in the instant case.

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed above, the veteran 
did not have 90 days of qualified service required under the 
law to be eligible for the non-service connected disability 
pension.  The Court has held that the VCAA has no effect on 
an appeal where the law is dispositive of the matter. See 
Manning v. Principi, 16 Vet. App. 534 (2002).

Regardless, the Board finds that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claim in this case. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, the Board observes that 
he was notified of the criteria for meeting the basic 
eligibility requirements for VA non-service connected 
disability pension benefits and of the necessary criteria and 
the reasons that his claim had been denied by means of a May 
2003 letter from the RO, with a subsequent letter provided to 
the veteran in December 2006.  There is no indication of any 
relevant records that the RO failed to obtain.  There is no 
reasonable possibility that obtaining a VA medical opinion 
could substantiate this claim, which has been denied because 
of a lack of qualifying service.

Because it has not been established that the veteran had 90 
days of qualified service, and since there is no additional 
and pertinent information to dispute the veteran's service 
dates, further development would serve no useful purpose. See 
38 C.F.R. 
§ 3.159(d)(1).  This case hinges upon the threshold 
determination as to whether the veteran has 90 days of 
qualified military service; and in this regard, the evidence 
of record (his DD Form 214) has indicated that he does not 
have the requisite service.  No amount of notice from VA can 
change the veteran's status as a veteran without active duty 
service for 90 consecutive days beginning or ending in period 
of war.  The legal outcome is clearly dictated by the 
existing law regardless of any further notice the veteran 
might receive.  Any error for noncompliance with the notice 
provisions of the VCAA is harmless.

In the circumstances of this case, a remand would serve no 
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, supra (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided). VA has satisfied its duties to inform and assist 
the veteran in this case.  Further development and further 
expending of VA's resources are not warranted.


ORDER

The veteran is not eligible to receive VA non-service 
connected disability pension benefits.  Accordingly, the 
appeal is denied.



____________________________________________
MICHELLE KANE
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


